      Case 2:17-cv-04140-DWL Document 161 Filed 06/20/19 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Wells Fargo Bank NA,                             No. CV-17-04140-PHX-DWL
10                 Plaintiff,                         ORDER
11   v.
12   Wyo Tech Investment Group LLC, et al.,
13                 Defendants.
14
15         Defendants CWT Canada II Limited Partnership, Resource Recovery Corporation,
16   and Jean Noelting (collectively, the “CWT Parties”) have filed a motion seeking an order
17   to show cause. (Doc. 159.) Specifically, the CWT Parties ask the Court to order seven
18   nonparties—(1) Danzik Applied Sciences, LLC, (2) Charles J. Davis, (3) Richard W.
19   Davis, (4) Ashley Mosharrafa, (5) Tamir Mosharrafa, (6) Ali M. Mosharrafa, and (7)
20   Kristin Joiner Mosharrafa—to show cause why they should not be held in contempt for
21   their failure to respond to the subpoenas served on them.
22         Based on the Motion and the Court’s record, and good cause appearing,
23         IT IS ORDERED that:
24         (1)    The CWT parties’ motion for an order to show cause (Doc. 159) is granted;
25         (2)    The Court will hold a Show-Cause Hearing on June 27, 2019, at 11:00 a.m.
26   in Courtroom 601 to address why the relief requested in the Motion should not be granted;
27         (3)    Nonparties Danzik Applied Sciences, LLC, Charles J. Davis, Richard W.
28   Davis, Ashley Mosharrafa, Tamir Mosharrafa, Ali M. Mosharrafa, and Kristin Joiner
      Case 2:17-cv-04140-DWL Document 161 Filed 06/20/19 Page 2 of 2



 1   Mosharrafa shall file any response to the Motion, which response may not exceed 10 pages
 2   in length, no later than 5:00 p.m. on June 25, 2019;
 3          (4)    The CWT Parties may file a reply in support of the Motion, which reply may
 4   not exceed 5 pages in length, no later than 5:00 p.m. on June 26, 2019; and
 5          (5)    Service of a copy of this Order, together with the papers upon which it was
 6   granted, upon nonparties Danzik Applied Sciences, LLC, Charles J. Davis, Richard W.
 7   Davis, Ashley Mosharrafa, Tamir Mosharrafa, Ali M. Mosharrafa, and Kristin Joiner
 8   Mosharrafa by overnight courier on or before June 21, 2019, will be deemed good and
 9   sufficient service.
10          Dated this 20th day of June, 2019.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
